        Case 8:19-cr-00061-JVS Document 597 Filed 07/26/21 Page 1 of 1 Page ID #:10902

                                            UNITED STATES DISTRICT COURT
                                           CENTRAL DISTRICT OF CALIFORNIA
                                                CRIMINAL MINUTES - GENERAL




 Case No.          SACR 19-61-JVS                                                              Date     July 26, 2021


 Present: The Honorable        JAMES V. SELNA, U.S. DISTRICT COURT JUDGE
 Interpreter

                Lisa Bredahl                         Not Present                                      Not Present
            Deputy Clerk                       Court Reporter/Recorder                     Assistant U.S. Attorney


                 U.S.A. v. Defendant(s):          Present Cust. Bond         Attorneys for Defendants:         Present App. Ret.

Michael John Avenatti, Pro Se                      NOT          X       Dean Steward,
                                                                        Standy by Counsel                       NOT               X



 Proceedings:        [IN CHAMBERS] Order re Request for Immediate Inquiry



              The Court has reviewed Michael John Avenatti’s (“Avenatti”) Request for an
Immediate Inquiry by the Court. (Docket No. 595.) The Request brings to the Court’s
attention a July 24, 2021, 2:24 PM tweet by Ella Louise @EllaLou59086966.

              Before the Court embarks on a potentially time consuming inquiry, the Court
directs the parties to conduct a review of the Ella Louise @EllaLou 59086966 Twitter account
to determine whether there is additional evidence to confirm or rebut a determination that this
person is a member of the jury. The parties shall report the results at 8:30 a.m. July 27, 2021.




                                                                                                                :       0

                                                                    Initials of Deputy Clerk     lmb




CR-11 (10/08)                                     CRIMINAL MINUTES - GENERAL                                                Page 1 of 1
